UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 7, 2010 MAKO Surgical Corp. (Exact name of registrant as specified in its charter) Delaware 001-33966 20-1901148 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2555 Davie Road Fort Lauderdale, Florida 33317 (Address of principal executive offices and zip code) Registrants telephone number, including area code: (954)927-2044 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On January 7, 2010, MAKO Surgical Corp. (the  Company ) issued a press release, furnished as Exhibit 99.1 and incorporated into this Form 8-K by reference, announcing the number of RIO® Robotic Arm Interactive Orthopedic Systems sold, the number of MAKOplasty® procedures performed, and the average monthly utilization per commercial site during the quarter ended December 31, 2009 and the total number of systems sold and procedures performed during 2009. The information in this Form 8-K and the exhibit attached hereto pertaining to the Companys operating results shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit Press Release issued by MAKO Surgical Corp. on January 7, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MAKO Surgical Corp. Date: January 7, 2010 By: /s/ Fritz L. LaPorte Fritz L. LaPorte, Senior Vice President of Finance and Administration, Chief Financial Officer and Treasurer 2
